Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on December 16, 2019 has been entered.  
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because of the implied phrase “[t]he invention relates to….”  Correction is required.  See MPEP § 608.01(b).
Drawings 
1.	The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings do not comply with 37 CFR 1.84 and/or PCT Rule 11.  Please see “Guide for Preparation of Patent Drawings” attached.  For example:
37 CFR 1.84(b)(1) states:
Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. (Bold and emphases added)
	In the instant case, the photographs (see, e.g., FIG. 3 and 7-8) are not the only practicable medium for illustrating the claimed invention; and/or are not sufficient quality so that all details in the photographs are reproducible in the printed patent;  
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Bold and emphasis added).

	See also PCT Rule 11.13 (a).  However, every line, number, and letters in, e.g., FIGS. 1-2, 5 and 10 is not durable, black, sufficiently dense, dark, uniformly thick, and well-defined; 
37 CFR 1.84(m) states:
Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.  (Bold and emphases added)

	In this case, the solid black shading areas in, e.g., FIGS. 1-2, 4-8 and 10 do not aid in understanding the invention and reduce legibility; 
37 CFR 1.84(p)(3) states: 
Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  (Emphasis added)  

See also PCT Rule 11.13(h).  However, e.g., the reference characters such as 2, 10, etc. and letters “transmission,” “element,” etc. in FIG. 2 are not measured at least .32 cm in height; 
37 CFR 1.84(o) states: 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.  (Emphasis added)  

See also PCT Rule 11.11.  However, numerous descriptive legends or text matter such as “Hub shell” and “transmission,” etc. in FIG. 1 are not approved by the Office and not necessary for understanding of the drawings because they have been designated by reference characters 8, 14, etc. as seen in the specification; and/or
37 CFR 1.84(u)(2) states: 
“The view numbers must be larger than the numbers used for reference characters.”  

However, e.g., the view number “Fig. 1” is not larger than the numbers “8” and “18” for reference characters; and/or
PCT Rule 11.13(b) states: 
Cross-sections shall be indicated by oblique hatching which should not impede the clear reading of the reference signs and leading lines.
	See also 37 CFR 1.84(h)(3).  However, the cross-sections in FIGS. 1-2 are not indicated by oblique hatching; and/or  
b.	The drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  For example, the specification describes that FIG. 2 shows the controller 29 and indicator means 23 (see Pub. No. US 20200189690 (hereinafter “Pub.’690”) of this application at ¶ 59); however, FIG. 2 does not show the reference characters 29 and 23.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the bicycle (Pub.’690 ¶ 53), the fork (Pub.’690 ¶¶ 9, 39), and the detached position(s) of the detachable electric connection (Pub.’690 ¶¶ 8-9) in claim 1; the wheel hub (Pub.’690 ¶¶ 25, 39) in claims 6 and 9; detachable electric connection (Pub.’690 ¶ 56) in claims 1, 10 and 19; the driven wheel (Pub.’690 ¶ 39) in claim 9); the sensor in claims 1 and 19 (Pub.’690 ¶¶ 9, 21, 56, 69-70); the short range wireless connection (Pub.’690 ¶¶ 8-9, 36-37, 61); and the long range wireless connection in claims 16 and 27 must be shown or the features canceled from the claims.  No new matter should be entered.
	The alternate position such as the detached position of the detachable electric connection in claims 1 and 48 is required to be shown in accordance with 37 CFR 1.84(h)(4) quoted below:
	Alternate position. A moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.

See also Example 11 in Guide for Preparation of Patent Drawings attached.  
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as the long range wireless connection in claims 16 and 27.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities, inter alia, listed below:
a. 	The Brief Description of the Drawings should have described the section lines upon the cross sectional views (FIGS. 1-2, 4, 7-10) are taken.  Please see MPEP § 608.01(f) and 37 CFR 1.84(h)(3); and/or
b.	Each part of the claimed invention such as the bicycle, the fork, and the detached position(s) of the detachable electric connection in claim 1; the wheel hub in claims 6 and 9; detachable electric connection in claims 1, 10 and 19; the driven wheel in claim 9; the sensor in claims 1 and 19; the short range wireless connection; and the long range wireless connection in claims 16 and 27 should have been designated by a reference character.  Please see MPEP §§
608.01(o) and (g).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Duplicate Claim Warning
Applicant is advised that should, e.g., claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) “control element” in claims 1, 9 and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure 
described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-12, 14, 16-17, 19-23, 25, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The term “detachable” in claims 1, 10 and 19; or “switchable” in claims 6 and 9 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claims 1, 10 and 19, the detachable electric connection is detachable, but is not required structurally to be detached.  See “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992).
b.	It is unclear whether the terms “a sensor” and “an electric component” in claims 1 and 19 refer to the same or different things.  On the one hand, the specification discloses that the electric component and the sensor can be the same.  See Pub.’690 ¶ 56 (“It will be appreciated that the electric component can also, e.g., be a sensor, such as a speed sensor”).  On the other hand, under BRI standard during examination (MPEP § 2111 et seq.), it is also reasonable to interpret that the sensor and the electric component can be different things such as, e.g., a sensor and a circuit.   See the plain meaning (MPEP § 2111.01) of the term “electric component” from common dictionaries such as Google Search attached.  The language of the claim, given its BRI, is such that the PHOSITA would read it with more than one reasonable interpretation regarding the terms “a sensor” and “an electric component,” thus, the claim is indefinite.  See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014), MPEP § 2173.02(I) and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
c.	Claims 1 and 19 recite:
wherein a detachable electric connection is provided between the sensor and/or electric component and the control element.  (Emphases added)

	The above “wherein” clause is not “precise, clear, correct, and unambiguous.”  See In re
Zletz, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) cited in MPEP §§ 2171, 2173.01 and 2173.02.  For example, if the sensor and the electric component 16 are the same as described in Pub.’690 ¶ 56, the phrase “between the sensor and/or electric component” is unclear because the detachable electric connection cannot be between the sensor and/or the sensor itself.  
d.	The term "short" in claims 1, 3-4, 10, 12, 19, and 21-23; or “long” in claims 16 and 27 is a relative term which renders the claim indefinite.  The term "short" or “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and the PHOSITA would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., what distance that the signals of the wireless connection is required to travel in order to be considered as “a short range wireless connection” or “a long range wireless connection.”
e.	Claim 17/16/11 recites the limitation "the first energy storage element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1 and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Van Druten (WO 2015130174 A1).
	Claims 1 and 19
	Van Druten teaches a bicycle (301, FIG. 1) including a frame (303) with a fork (307), the fork (307) having dropouts (101, 103, FIGS. 2, 5-7) between which a wheel axle (3, FIG. 2) is mounted, wherein the wheel axle (3) includes an electric component (81, FIG. 2, id. 6:1-23) arranged to be connected to a control element (325, 329, FIG. 1, id. 4:29-5:9, 6:18-23, claim 10); wherein a detachable electric connection (403/405, FIG. 1, id. 7:30-8:3, claim 7) is provided between the electric component (403/405) and the control element (325, 329), wherein the detachable electric connection (403/305) includes a short range wireless connection.
As noted, Van Druten teaches one alternative “an electric component” in the alternative
expression “a sensor and/or an electric component.”  See Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001) (When the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative).  In addition, Van Druten’s wireless connection inherently includes short range wireless connection because the plain meaning (MPEP § 2111.01) of short range wireless connection uses signals that travel from a few centimeters to several meters as seen in common dictionaries such as Google Search attached and the dimension of the bicycle is within this range.  
Claim 1 or 19 is anticipated by Van Druten because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Van Druten.  Ibid. claims 1-11.  See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4, 6-12, 14, 19-23, and 25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Druten in view of Tetsuka’954 (US 20150311954).
	Claims 1 and 19
Van Druten teaches a bicycle (301, FIG. 1) including a frame (303) with a fork (307), the fork (307) having dropouts (101, 103; FIGS. 2, 5-7) between which a wheel axle (3) is mounted, 
wherein the wheel axle (3) includes an electric component (81, FIG. 2, p. 6, ll. 1-23) arranged to be connected to a control element (325, 329; FIG. 1, p. 4, l. 29 – p. 5, l. 9; p. 6, ll. 18-23; claim 10),
wherein a detachable electric connection (403/405, FIG. 2, p. 7, l. 30 et seq., claim 7) is provided between the electric component (81) and the control element (325, 329), wherein the detachable electric connection (403/405) includes a short range wireless connection.   See the plain meaning (MPEP § 2111.01) of short range wireless connection in common dictionaries such as Google Search attached.
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not teach a sensor and the detachable electric component between the sensor and the control element.
Tetsuka’954 teaches the sensor (72/122; FIG. 5/9) and the detachable electric component (42/116, 40/112; FIG. 5/9) between the sensor (72/122) and the control element (16b, FIGS. 1, 3, 8) in order to transfer electrical power/signal from the power/signal transmitter to the power/signal receiver (42/116, 40/112, id. abstract, claims 1-19).
It would have been obvious to the PHOSITA at the time of filing of the application to provide sensor and to place the detachable electric component between the sensor and the control element in Van Druten’s bicycle in order to transfer electrical power/signal from the power/signal transmitter to the power/signal receiver as taught or suggested by Tetsuka’954.  The use of the sensor in Van Druten’s bicycle would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also rearrangement of parts in MPEP § 2144.04.
Claim 2 
Van Druten’s wheel axle (3, FIG. 2) includes a first receiver (81, FIG. 2), and wherein a first transmitter (325, 329) is placed at a handlebar (333, FIG. 1).
Van Druten teaches the invention substantially as claimed.  However, Van Druten’s first
receiver is placed at the handlebar instead of being placed at or in a rear derailleur, or in or on a thru-axle.
Tetsuka’954 teaches the receiver (42, FIGS. 3, 5-6, ¶ 50) placed in a position in or on the thru-axle (78, ¶ 48) in order to receive the power from a main power supply (24, FIG. 8, ¶ 45).
It would have been obvious to the PHOSITA at the time of filing of the application to rearrange Van Druten’s first receiver in or on Van Druten’s thru-axle in order to receive the power from a main power supply as taught or suggested by Tetsuka’954.  
Claim 3
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not explicitly teach the short range wireless connection arranged for transmitting a signal and/or electric power from the first transmitter to the first receiver.
Tetsuka’954 teaches the short range wireless connection arranged for transmitting a signal and/or electric power from the first transmitter (40) to the first receiver (42, FIGS. 5-6, ¶ 50).  Ibid. abstract, ¶¶ 2, 6-26, claims 1-19.
It would have been obvious to the PHOSITA at the time of filing of the application to arrange Van Druten’s short range wireless connection for transmitting a signal and/or electric power from the first transmitter to the first receiver as taught or suggested by Tetsuka’954.  KSR.
Claim 4
Tetsuka’s short range wireless connection is arranged to require no pairing between the first transmitter (40, FIGS. 3, 5-6) and the first receiver (42, id. 66-68) because Tetsuka’s wireless connection uses the first and second coils 50, 56 (FIG. 6) similarly to Applicant’s first and second coils 32, 34 (Pub.’690 ¶ 63 et seq.).
Claim 6
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not explicitly teach the wheel axle including a switchable transmission between a driver and a wheel hub of the wheel, wherein the transmission includes a switching mechanism including the electric component in the form of an actuator.
Tetsuka’954 teaches the wheel axle (102, FIG. 9, ¶ 66) including a switchable transmission between a driver (18, 20; FIGS. 3, 8) and a wheel hub (14’, FIG. 9) of the wheel (FIG. 1), wherein the transmission includes a switching mechanism (SW1, SW2; FIGS. 3, 8; ¶¶ 42, 65, 66) including the electric component (FIGS. 3, 8) in the form of the actuator (20, FIG. 3) in order to operate the front and rear derailleurs (18, 20, FIGS. 3, 8).
It would have been obvious to the PHOSITA at the time of filing of the application to form Van Druten’s wheel axle including the switchable transmission between the driver and the wheel hub of the wheel, wherein the transmission includes a switching mechanism including the electric component in the form of the actuator in order to operate the front and rear derailleurs of Van Druten as taught or suggested by Tetsuka’954.  KSR. 
Claim 7
Tetsuka’s electric component is configured to be switched in one of two modes (direct and alternating currents, id. ¶ 45).
Claim 8
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not teach the control element arranged for reversing a supply current direction to the electric component for switching. 
Tetsuka teaches the control element (16b, FIGS. 1, 3) arranged for reversing a supply
current direction to the electric component (42/116, 40/112; FIG. 5/9) for switching in
order to transfer electrical power/signal from the power/signal transmitter (40, FIG. 3) to the power/signal receiver (42, FIG. 3).  Ibid. Abstract, claims 1-19).
It would have been obvious to the PHOSITA at the time of filing of the application to arrange the control element for reversing the supply current direction to Van Druten’s electric component for switching in order to transfer electrical power/signal from Van Druten’s transmitter to Van Druten’s receiver as taught or suggested by Tetsuka. 
Claim 9
Van Druten teaches a bicycle (301) including a frame (303) with a fork (307), the fork (307) having dropouts (101, 103) between which a wheel axle (3) of a driven wheel (313) is mounted.  
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not explicitly teach the wheel axle including a switchable transmission between a driver and a wheel hub of the wheel, wherein the transmission includes a switching mechanism with an electric component arranged to be actuated by a control element that is wiredly or wirelessly connected to the electric component, wherein the electric component is configured to be switched in one of two modes and the control element is arranged for reversing a supply current direction to the electric component for switching.
Tetsuka’954 teaches the wheel axle (102, FIG. 9, ¶ 66) including a switchable transmission between a driver (18, 20; FIGS. 3, 8) and a wheel hub (14’, FIG. 9) of the wheel (FIG. 1), wherein the transmission includes a switching mechanism (SW1, SW2; FIGS. 3, 8; ¶¶ 42, 65, 66) including the electric component (42/116, 40/112; FIG. 5/9) arranged to be actuated by a control element (16, FIGS. 1 and 3) that is wiredly or wirelessly connected to the electric component (42/116, 40/112), wherein the electric component (42/116, 40/112) is configured to be switched in one of two modes (direct and alternating currents, id. ¶ 45) and the control element (16) is arranged for reversing a supply current direction to the electric component (42/116, 40/112) for switching. 
It would have been obvious to the PHOSITA at the time of filing of the application to form Van Druten’s wheel axle including a switchable transmission between the driver and the wheel hub of the wheel, wherein the transmission includes a switching mechanism including the electric component arranged to be actuated by a control element that is wiredly or wirelessly connected to the electric component, wherein the electric component is configured to be switched in one of two modes and the control element is arranged for reversing a supply current direction to the electric component for switching as taught or suggested by Tetsuka.  KSR.  
Claim 10
Van Druten teaches a detachable electric connection (403/405, FIG. 1, id 7:30-8:3, claim 7) between the electric component (403/405) and the control element (325, 329), wherein the detachable electric connection includes a short range wireless connection (see claim 1 above).
Claim 11
Please see claim 2 above.
Claim 12
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not explicitly teach the short range wireless connection being arranged for charging a second energy storage element or capacitor at the wheel axle from a first energy storage element at the thru-axle or at the frame, or from a charging device coupled to the thru-axle or to the frame.
Tetsuka’954 teaches the short range wireless connection being arranged for charging a
second energy storage element or capacitor (48, FIG. 3, ¶ 44; 120, FIG. 8, ¶¶ 66, 68) at the wheel 
axle (14’, FIG. 9) from a first energy storage element (40, FIG. 3, ¶ 44; or 112, FIG. 8) at the thru-axle (122, FIG. 9) in order to, inter alia, transfer electrical power from the power transmitter (40, FIG. 5) to the power receiver (42).  Ibid. ¶ 66.
It would have been obvious to the PHOSITA at the time of filing of the application to arrange Van Druten’s short range wireless connection for charging a second energy storage element or capacitor at the wheel axle from a first energy storage element at the thru-axle in order to, inter alia, transfer electrical power from the power transmitter to the power receiver as taught or suggested by Tetsuka’954.  KSR.
Claim 14
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not teach the first transmitter including a first coil and the first receiver including a second coil.
Tetsuka’954 teaches the first transmitter (40, FIG. 3; 120 FIG. 8) including a first coil (50) and the first receiver (42, FIG. 3; 116, FIG. 8) including a second coil (56) in order to, inter alia, transfer electrical power from the power transmitter (40) to the power receiver (42).  Ibid. ¶ 66.
It would have been obvious to the PHOSITA at the time of filing of the application to make Van Druten’s first transmitter including a first coil and Van Druten’s first receiver including a second coil in order to transfer electrical power from the power transmitter to the power receiver as taught or suggested by Tetsuka’954.  
Claim 20
Please see claim 2 or 11 above.
Claim 21
Van Druten teaches the invention substantially as claimed.  However, Van Druten does not
teach the short range wireless connection arranged for transmitting a signal and/or electric
power from the first transmitter to the first receiver.
Tetsuka’954 teaches the short range wireless connection (id. claims 1-19) in order to transfer electrical power/signal from the power/signal transmitter (40, FIG. 3) to the power/signal receiver (42, FIG. 3).  See the plain meaning of “short range wireless connection” from common dictionaries such as Google Search.
It would have been obvious to the PHOSITA at the time of filing of the application to provide short range wireless connection in order to transfer electrical power/signal from the power/signal transmitter to the power/signal receiver in Van Druten’s bicycle as taught or suggested by Tetsuka’954. 
Claims 22-23 and 25
Please see claims 4, 12 and 14 above.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 9-11, 16-17, 19-20, 23 and 27-28, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 41, 45 of copending Application No. 16654599 (hereinafter “Appl.’599) which was published as Pub. No. US 20200156739. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a minor different terminology to claim the same or substantially the same invention.  In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  For example, see the comparison among claims 9-11, 16-17, 19-20, 23 and 27-28 of this application and claims 1, 34, 38, 41, 45 of Appl.’599 below:
    Common    	                              This Appl.’495		    		      Appl.’599
bicycle					cls. 9, 19					cl. 1
frame					cl. 9						cl. 1
fork					cl. 9						cl. 1
dropouts				cl. 9						cl. 1
wheel axle				cl. 9						cl. 1
					driven wheel (cl. 9)
switchable transmission		cl. 9						cl. 38
electric component			cls. 9, 19					cl. 1
control element			cls. 9, 19					cl. 1
short range wireless connection 	cl. 10						cl. 34
first receiver 				cls. 11, 20					cl. 34
first transmitter			cl. 11						cl. 34
second receiver			cl. 16						cl. 45
second transmitter			cl. 16						cl. 45
first energy storage element		cl. 17						cl. 41
second	energy storage element	cl. 23						cl. 41			Although claim 9 of this application calls for the driven wheel, meanwhile, claims 1, 34, 38, 41, 45 of Appl.’599 do not, however, the claimed device in claims 1, 34, 38, 41, 45 of Appl.’599 inherently include the driven wheel.  In fact, without the driven wheel, the claimed bicycle in claims 1, 34, 38, 41, 45 of Appl.’599 would be inoperative.   On the other hand, the driven wheel is conventional or well known in the bicycle art.  See, e.g., WO 2015130174 A1 of Van Druten and MPEP § 2144.03. 
It would have been obvious to the PHOSITA at the time of filing to form the driven wheel for the bicycle claimed in claims 1, 34, 38, 41, 45 of Appl.’599 as taught or suggested by common knowledge in the art.  KSR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's 
 disclosure: 
	a. 	EP 3696072 A1 of Van Druten, i.e., same inventor of this application, published on August 19, 2020 (see FIGS. 1-12);
	b. 	US 20180057107 of Yamamoto teaches a bicycle including dropouts (F, FIG. 2) between which a wheel axle (10, FIG. 2, ¶ 60) is mounted, wherein the wheel axle (10) includes a sensor (230, FIG. 18, ¶ 144) and/or an electric component arranged to be connected to a control element (240, FIG. 18, ¶¶ 144- 147); wherein a detachable electric connection (S1, S2, etc., FIG. 18) is provided between the sensor/electric component (230) and the control element (240), wherein the detachable electric connection includes a wireless connection (¶ 144); and 
	c.	US 20160368318 of Van Druten, i.e., same inventor of this application, published on December 22, 2016.  See FIGS. 1-6 and claims 1-14.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656